Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

2.	The amendment filed 8/22/22 has been entered.  Claims 1-7, 9-15, and 17-23 are pending.

3.	Claims 8 and 16 have been cancelled.  Accordingly, the objection to those claims has been removed.  

4.	The amendment to claims 6 and 14 remedies the 112 rejection to those claims, and it has been removed.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, from which claim 22 depends, recites “storing each instruction that it executed by a vector graphics application to create artwork on a display of a computer system during one or more editing sessions as part of an undo history” and yet claim 22 then recites “wherein the time-lapse video reconstructs the artwork without displaying editing related operations that appeared on the display while the artwork was created”.  Since the artwork is created using editing operations, it is not clear how it is reconstructed without displaying editing related operations that were used to help create it.  Also, it is not clear how editing “related” operations would differ from editing operations.  For example, a zoom or rotation operation (which are listed as possible editing related operations in claim 22) indeed would affect the artwork and video, so it is not clear how those effects would not be displayed and at the same time generate a video based on those effects.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13, 15, and 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fern (US 2017/0185574) and Rodgers (US 2020/0320763) and Kaiser et al (US 2010/0293190).

7.	Regarding claim 1, Fern shows a method comprising: storing each instruction that is executed by an application to create artwork on a display of a computer system during one or more editing sessions as part of an undo history (para 24, 46, 48, 72, 91 – note the editing instructions stored as part of an “undo” history file which may be used to track the steps taken in creating the document.  See also para 30 which describes tracking changes in creating and/or revising a document.  See para 29 which shows that the document may include graphical content for presentations, webpages and thus the editing instructions create artwork).  [Please note that as described in the specification such as para 102, 105, and 108, the recited “undo” history feature is a history of the user’s editing actions taken to create the document, and is not for example a history of just the actions that were “undone” or revoked.  The cited portions in Fern (again para 24, 46, 48, 72, 91) thus show what is claimed, namely storing each instruction that is executed by an application to create artwork on a display of a computer system during one or more editing sessions]; and generating a time-lapse video using the undo history (para 24, 46, 48, 72, 91 – note the time-lapse video which is generated based on the history of editing interactions used to create the document, which again per para 29 may be graphic artwork).  
Although Fern as mentioned does show in para 29 a variety of graphic artwork, nevertheless Fern does not specifically show that the application is a vector graphics application per se.  Rodgers does however show a vector graphic application which tracks histories of user edits in producing artwork with the application (para 47 shows the vector graphic application for producing artwork and para 41 shows user histories of edits).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have the artwork editing application in Fern be a vector graphic application as in Rodgers, because it would provide an efficient way to produce artwork in a step by step editing application.  
Fern shows recreating artwork and generating the time-lapse video as explained above, but neither Fern nor Rodgers go into the specific details that the GUI (graphical user interface) elements of the application used to create the artwork are not displayed in the video.  Kaiser however does show that the GUI elements of the application used to create a video are not themselves displayed in the video (see Figures 2, 10-11, para 227-235 - the video does not have the GUI editing controls used to create it or any of the GUI features that were present while the video was being created).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have done this in Fern, especially as modified by Rodgers, as it would provide an easy to view video uncluttered with background GUI controls.

8.	Regarding claim 2, generating the time-lapse video comprises re- executing instructions stored in the undo history in order from oldest to newest (Fern para 72, 92, 100-102, 106 for example show the time-lapse comprising the history of events/interactions/instructions over the lifecycle along the document timeline, i.e. from oldest to newest.  See also para 43 and 48 showing the timeline beginning at the creation of the document, and thus starting at the oldest event, and proceeding temporally forward until the final document). 

9.	Regarding claim 3, generating the time-lapse video comprises rendering results of executing each instruction in the undo history as a frame to make the time-lapse video (Fern para 34-37 show how each interaction or instruction is a new step in the history tracker.  These steps each make a new moment in the document lifecycle and each gets a timestamp.  See also para 43.  These timestamped moments make up the timeline as in para 46-48.  The time-lapse is then such that each frame is one of these moments in the document lifecycle as again shown in para 46-48 and 100, and thus each frame corresponds back to each instruction).  

10.	Regarding claim 4, note persisting said each instruction in the undo history over two or more editing sessions (Fern para 109-110 show the history maintaining the instructions over two or more editing sessions).  

11.	Regarding claim 5, generating a time-lapse video occurs in response to selection of a single graphical user interface (GUI) element of a GUI of the vector graphics application (Fern para 46, 48, 71 – selection of a play control generates the time-lapse).  
(That the application is a vector graphics application per se is shown in Rodgers as explained for claim 1.  It would have been obvious to a person with ordinary skill in the art to have the artwork editing application in Fern be a vector graphic application as in Rodgers, because it would provide an efficient way to produce artwork in a step by step editing application).  

12.	Regarding claim 7, storing each instruction that is executed by a vector graphics application to create artwork comprises recording all actions performed in a document of the artwork (Fern para 35-36, 53 – each instruction is from all of the actions that can be done to the document, and every action is tracked and incorporated into the history).

13.	Regarding claim 9, Fern shows a system comprising a touch-sensitive display surface (Fern para 47, 140, 143 show the touch screen); a memory and one or more processors coupled to the memory and the touch-sensitive display surface (Fern para 52, 137 shows the memory and processors), the one or more processors to: store each instruction that is executed by an application to create artwork on a display of a computer system during one or more editing sessions as part of an undo history (para 24, 46, 48, 72, 91 – note the editing instructions stored as part of an “undo” history file which may be used to track the steps taken in creating the document.  See also para 30 which describes tracking changes in creating and/or revising a document.  See para 29 which shows that the document may include graphical content for presentations, webpages and thus the editing instructions create artwork).  [Please note that as described in the specification such as para 102, 105, and 108, the recited “undo” history feature is a history of the user’s editing actions taken to create the document, and is not for example a history of just the actions that were “undone” or revoked.  The cited portions in Fern (again para 24, 46, 48, 72, 91) thus show what is claimed, namely storing each instruction that is executed by an application to create artwork on a display of a computer system during one or more editing sessions]; and generate a time-lapse video using the undo history (para 24, 46, 48, 72, 91 – note the time-lapse video which is generated based on the history of editing interactions used to create the document, which again per para 29 may be graphic artwork).  
Although Fern as mentioned does show in para 29 a variety of graphic artwork, nevertheless Fern does not specifically show that the application is a vector graphics application per se.  Rodgers does however show a vector graphic application which tracks histories of user edits in producing artwork with the application (para 47 shows the vector graphic application for producing artwork and para 41 shows user histories of edits).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have the artwork editing application in Fern be a vector graphic application as in Rodgers, because it would provide an efficient way to produce artwork in a step by step editing application.  
Fern shows recreating artwork and generating the time-lapse video as explained above, but neither Fern nor Rodgers go into the specific details that the GUI elements of the application used to create the artwork are not displayed in the video.  Kaiser however does show that the GUI elements of the application used to create a video are not themselves displayed in the video (see Figures 2, 10-11, para 227-235 - the video does not have the GUI editing controls used to create it).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have done this in Fern, especially as modified by Rodgers, as it would provide an easy to view video uncluttered with background GUI controls.

14.	Regarding claim 10, generating a time-lapse video comprises re- executing instructions stored in the undo history in order from oldest to newest (Fern para 72, 92, 100-102, 106 for example show the time-lapse comprising the history of events/interactions/instructions over the lifecycle along the document timeline, i.e. from oldest to newest.  See also para 43 and 48 showing the timeline beginning at the creation of the document, and thus starting at the oldest event, and proceeding temporally forward until the final document). 

15.	Regarding claim 11, generating a time-lapse video comprises rendering results of executing each instruction in the undo history as a frame to make the time-lapse video (Fern para 34-37 show how each interaction or instruction is a new step in the history tracker.  These steps each make a new moment in the document lifecycle and each gets a timestamp.  See also para 43.  These timestamped moments make up the timeline as in para 46-48.  The time-lapse is then such that each frame is one of these moments in the document lifecycle as again shown in para 46-48 and 100, and thus each frame corresponds back to each instruction).  

16.	Regarding claim 12, note persisting said each instruction in the undo history over two or more editing sessions (Fern para 109-110 show the history maintaining the instructions over two or more editing sessions).  

17.	Regarding claim 13, generating a time-lapse video occurs in response to selection of a single graphical user interface (GUI) element of a GUI of the vector graphics application (Fern para 46, 48, 71 – selection of a play control generates the time-lapse).  
(That the application is a vector graphics application per se is shown in Rodgers as explained for claim 1.  It would have been obvious to a person with ordinary skill in the art to have the artwork editing application in Fern be a vector graphic application as in Rodgers, because it would provide an efficient way to produce artwork in a step by step editing application).  

18.	Regarding claim 15, storing each instruction that is executed by a vector graphics application to create artwork comprises recording all actions performed in a document of the artwork (Fern para 35-36, 53 – each instruction is from all of the actions that can be done to the document, and every action is tracked and incorporated into the history).

19.	Regarding claim 17, Fern shows one or more non-transitory computer readable storage media (para 137, 141 shows non-transitory memory) having instructions stored thereupon which, when executed by a system having at least a processor and a memory therein (see also the computer device in para 141, 143), cause the system to perform operations comprising: storing each instruction that is executed by an application to create artwork on a display of a computer system during one or more editing sessions as part of an undo history (para 24, 46, 48, 72, 91 – note the editing instructions stored as part of an “undo” history file which may be used to track the steps taken in creating the document.  See also para 30 which describes tracking changes in creating and/or revising a document.  See para 29 which shows that the document may include graphical content for presentations, webpages and thus the editing instructions create artwork).  [Please note that as described in the specification such as para 102, 105, and 108, the recited “undo” history feature is a history of the user’s editing actions taken to create the document, and is not for example a history of just the actions that were “undone” or revoked.  The cited portions in Fern (again para 24, 46, 48, 72, 91) thus show what is claimed, namely storing each instruction that is executed by an application to create artwork on a display of a computer system during one or more editing sessions]; and generating a time-lapse video using the undo history (para 24, 46, 48, 72, 91 – note the time-lapse video which is generated based on the history of editing interactions used to create the document, which again per para 29 may be graphic artwork).  
Although Fern as mentioned does show in para 29 a variety of graphic artwork, nevertheless Fern does not specifically show that the application is a vector graphics application per se.  Rodgers does however show a vector graphic application which tracks histories of user edits in producing artwork with the application (para 47 shows the vector graphic application for producing artwork and para 41 shows user histories of edits).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have the artwork editing application in Fern be a vector graphic application as in Rodgers, because it would provide an efficient way to produce artwork in a step by step editing application.  
Fern shows recreating artwork and generating the time-lapse video as explained above, but neither Fern nor Rodgers go into the specific details that the GUI elements of the application used to create the artwork are not displayed in the video.  Kaiser however does show that the GUI elements of the application used to create a video are not themselves displayed in the video (see Figures 2, 10-11, para 227-235 - the video does not have the GUI editing controls used to create it).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have done this in Fern, especially as modified by Rodgers, as it would provide an easy to view video uncluttered with background GUI controls.


20.	Regarding claim 18, generating a time-lapse video comprises re- executing instructions stored in the undo history in order from oldest to newest (Fern para 72, 92, 100-102, 106 for example show the time-lapse comprising the history of events/interactions/instructions over the lifecycle along the document timeline, i.e. from oldest to newest.  See also para 43 and 48 showing the timeline beginning at the creation of the document, and thus starting at the oldest event, and proceeding temporally forward until the final document). 

21.	Regarding claim 19, generating a time-lapse video comprises rendering results of executing each instruction in the undo history as a frame to make the time-lapse video (Fern para 34-37 show how each interaction or instruction is a new step in the history tracker.  These steps each make a new moment in the document lifecycle and each gets a timestamp.  See also para 43.  These timestamped moments make up the timeline as in para 46-48.  The time-lapse is then such that each frame is one of these moments in the document lifecycle as again shown in para 46-48 and 100, and thus each frame corresponds back to each instruction).  

22.	Regarding claim 20, note persisting said each instruction in the undo history over two or more editing sessions (Fern para 109-110 show the history maintaining the instructions over two or more editing sessions).  

23.	Regarding claim 21, please note the alternative recitation.  The GUI elements include at least a menu or toolbar (Kaiser Figures 2, 6, 7, para 115, 127 for example.  These are all not displayed in the created video). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Fern, especially as modified by Rodgers, because these would provide common editing controls to create the video.  

24.	Regarding claim 22, neither Fern nor Rodgers go into the explicit details of exporting the video, but Kaiser shows this (see para 148-152 which show saving it as a separate video file which can be sent to other storage).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Fern, especially as modified by Rodgers, because it would provide a common way to store and share the video. 

25.	Claims 6 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fern and Rodgers and Kaiser and Tang (US 2022/0058394).

26.	Regarding claim 6, please note that the recitation “resolution and/or video speed” is recited in alternative form and thus only one of these settings need to be shown.  Neither Fern nor Rodgers nor Kaiser go into the details of receiving input information indicative of a user video resolution setting and/or video speed setting for the time-lapse video, and wherein the time-lapse video is generated according to those settings.  However, Tang does show receiving input information indicative of a user video resolution setting and/or video speed setting for the time-lapse video, and wherein the time-lapse video is generated according to those settings (Tang para 209 – the user may input settings to change the speed/framerate for the time-lapse video, which is then played according to the settings).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Fern, especially as modified by Rodgers and Kaiser, because it would provide an efficient and user accommodating way to play back the document history. 

27.	Regarding claim 14, please note that the recitation “resolution and/or video speed” is recited in alternative form and thus only one of these settings need to be shown.  Neither Fern nor Rodgers nor Kaiser go into the details of receiving input information indicative of a user video resolution setting and/or video speed setting for the time-lapse video, and wherein the time-lapse video is generated according to those settings.  However, Tang does show receiving input information indicative of a user video resolution setting and/or video speed setting for the time-lapse video, and wherein the time-lapse video is generated according to those settings (Tang para 209 – the user may input settings to change the speed/framerate for the time-lapse video, which is then played according to the settings).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Fern, especially as modified by Rodgers and Kaiser, because it would provide an efficient and user accommodating way to play back the document history. 

28.	Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant argues that Fern, Rodgers, Tang, and Nagar do not show the newly amended feature of recreating the artwork in the video without displaying the GUI elements of the application, but Kaiser is brought in to explicitly show this.

29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

30.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Underwood et al (US 2021/0133253) shows a system for updating and maintaining a document edit history which allows for the undoing of operations.  
b) Shin et al (US 2021/0295527) shows a vector graphics application for editing a document which uses the editing history to group operations.
c) Kabaghe et al (US 2019/0243873) shows generating a time-lapse to play back the creation history of user created content. 

31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174